To compel payment of the expenses of the trial of one charged with murder, which trial was had in Barry County under an order for a change of venue from Manistee County.
Denied April 11, 1876.
Held, that the constitutional provision giving to boards of supervisors the exclusive power to adjust all claims against *1563tbeir counties includes such a claim; that any action of the board of the claimant county in auditing such bills, did not bind respondent, and that the respondent having voted to allow the claim under the erroneous impression that the action of the claimant in allowing the claim was binding had a right to reconsider such action.